DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna module configured to receive a radio communication signal, the antenna module comprising: a circuit board on which a signal processing circuit is placed; a patch antenna stacked on the circuit board; a parasitic element disposed above the patch antenna, having held portions having at least two sides opposed to each other, and configured to improve elevation angle reception characteristics of the patch antenna; and an integrated resin holder for supporting the circuit board and the parasitic element, having at least a pair of parasitic element locking pawls that sandwich and support the two sides of the held portions of the parasitic element from both sides and pinch front and back surfaces of the parasitic element such that the distance between the patch antenna and the parasitic element is kept constant. Claims 2-11 are also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of an antenna module configured to receive a radio communication signal, the antenna module comprising: a circuit board on which a signal processing circuit is placed; a patch antenna stacked on the circuit board; a parasitic element disposed above the patch antenna, having held portions having at least two sides each of the side-by-side locking concaves has a right-trapezoidal concave having an opening width larger than a width of each of the side-by-side locking pawls and having an opening bottom width smaller than a width of each of the side-by-side locking pawls, and each right-angled portion of the right-trapezoidal concaves is positioned on a side close to each of the side-by-side locking concaves, respectively, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 13, the prior art does not disclose of an antenna module configured to receive a radio communication signal, the antenna module comprising: a circuit board on which a signal processing circuit is placed; a patch antenna stacked on the circuit board; a parasitic element disposed above the patch antenna, having held portions having at least two sides opposed to each other, and configured to improve elevation angle reception characteristics of the patch antenna; and an integrated resin holder for supporting the a ceramic patch antenna fixed on the plate-like patch antenna and configured to receive signals in a second frequency band, the parasitic element is disposed above the ceramic patch antenna and configured to improve elevation angle reception characteristics of the ceramic patch antenna, and the parasitic element locking pawls of the integrated resin holder sandwich and support the two sides of the held portions of the parasitic element from both sides such that the distance between the plate-like patch antenna and the parasitic element is kept constant, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 14, the prior art does not disclose of an antenna module configured to receive a radio communication signal, the antenna module comprising: a circuit board on which a signal processing circuit is placed; a patch antenna stacked on the circuit board; a parasitic element disposed above the patch antenna, having held portions having at least two sides opposed to each other, and configured to improve elevation angle reception characteristics of the patch antenna; and an integrated resin holder for supporting the circuit board and the parasitic element, having at least a pair of parasitic element locking pawls that sandwich and support the two sides of the held portions of the parasitic element from both sides such that the distance between the patch antenna and the plate support portion of the integrated resin holder has a boss, and the plate-like air patch antenna has a fixing hole into which the boss is inserted for thermal welding, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 15, the prior art does not disclose of an antenna module configured to receive a radio communication signal, the antenna module comprising: a circuit board on which a signal processing circuit is placed; a patch antenna stacked on the circuit board; a parasitic element disposed above the patch antenna, having held portions having at least two sides opposed to each other, and configured to improve elevation angle reception characteristics of the patch antenna; and an integrated resin holder for supporting the circuit board and the parasitic element, having at least a pair of parasitic element locking pawls that sandwich and support the two sides of the held portions of the parasitic element from both sides such that the distance between the patch antenna and the parasitic element is kept constant, wherein the patch antenna includes a first ceramic patch antenna stacked on the circuit board and configured to receive signals in a first frequency band and a second ceramic antenna fixed on the first ceramic patch antenna and configured to receive signals in a second frequency band, the parasitic element is disposed above the second ceramic patch antenna and configured to improve elevation angle reception characteristics of the second ceramic patch antenna, and the parasitic element locking pawls of the integrated resin holder sandwich and support the two sides of the held portions of the parasitic element from both sides such that the distance between the second ceramic patch antenna and the parasitic element is kept constant, nor would it have been obvious to one of ordinary skill in the art to do so.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844